Exhibit 12.1 Ratio of Earnings to Fixed Charges (in thousands, except ratios) For the Fiscal Year Ended September 30, Earnings: Pretax (loss) income from continuing operations $ ) $ ) $ ) $ ) $ Less – noncontrolling interests − (8 ) ) ) Less –equity in earnings of affiliates ) Add –cash distributions received from equity investments ) Fixed charges Total $ ) $ ) $ ) $ $ Fixed Charges: Interest expense $ Estimated interest portion of rent expense (2) Total $ Ratio of earnings to fixed charges Earnings for fiscal 2011, 2010, 2009 and 2008 were inadequate to cover fixed charges.The coverage deficiencies for those periods were $15.7 million, $19.7 million $23.2 million and $20.0 million, respectively. Estimated to be 8% of rent expense.
